966 F.2d 1446
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian Keith WALLACE, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Lawrence D. Wilder, Governor;Mary Sue Terry, Attorney General;  Unknown AssistantAttorneys To the Attorney General   Edward W. Murray,Director, Virginia Department of Corrections;  ClarenceJackson, JR., Chairman, Virginia Parole Board;  VirginiaParole Board, it's members, et al and unknown examiners;  E.L. Pearson, Warden;  St. Brides Correctional Center AndTreatment Program Supervisor;  St. Brides CorrectionalCenter;  Unknown Inmates Counselors Assigned to St. BridesCorrectional Center;  Alton Baskerville, Warden;  DeepMeadow Correctional Center;  Bill Iverson, Treatment ProgramSupervisor, Defendants-Appellees.
No. 92-6214.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 28, 1992Decided:  July 2, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-152-N)
Brian Keith Wallace, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Brian Keith Wallace appeals from the district court's order dismissing his complaint as frivolous within the meaning of 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wallace v. Commonwealth of Virginia, No. CA-92-152-N (E.D. Va.  Feb. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED